                        1:18-cv-01363-JES-JEH # 76        Page 1 of 3
                                                                                               E-FILED
                                                                   Friday, 20 August, 2021 11:58:43 AM
                                                                           Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

GREGORY T. HENSELER

Plaintiff                                          Case No. 18-1363

                v.                                 Judge James E. Shadid
                                                   Magistrate Judge Jonathan E. Hawley
COOK CANTON LLC

Defendant



                      DECLARATION OF RICHARD L. STEAGALL

          Richard L. Steagall under penalty of perjury as provided by 28 U.S.C. § 1746

states:

          1.    I am the attorney for the plaintiff who is making and filing this

Declaration in compliance with the Court’s February 25, 2021 and August 17, 2021

Orders.

          2.    I telephoned Greg Henseler on August 20, 2021 to inform him of the

summary judgment order of August 17, 2021. I explained that the Order terminated his

case without a jury trial. He told me that his wife would send her email address to me

so that I could send the court order and that he would talk to me by telephone after he

had read the email.

          3.    Susan Henseler, the plaintiff’s spouse, sent me her email address by text

after the telephone conversation with her husband and my follow up with her.

          4.    I next on August 20, 2021 sent an email to Susan Henseler at the email
                     1:18-cv-01363-JES-JEH # 76          Page 2 of 3




address she had given me. My email software confirmed the email was sent.

      5.     In the August 20, 2021 email, I attached the summary judgment order and

judgment to the email. I explained the case was dismissed because of the Order and the

only relief that could be obtained was by an appeal. I also told her and her husband in

the email that there was not much of a chance of success on appeal

      6.     Under penalties of perjury as provided in 28 U.S.C. § 1746, I declare that

the matters stated in this document are true to the best of my personal knowledge.

      Executed on August 20, 2021 in Peoria, Illinois.



                                                         s/ Richard L. Steagall
                                                         RICHARD L. STEAGALL
                      1:18-cv-01363-JES-JEH # 76      Page 3 of 3




                              CERTIFICATE OF SERVICE

I hereby certify that on August 20, 2021, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing
to the following attorneys of record set forth below:

Mr. Michael Terrell
Mr. Daniel Reza Saeedi
Taft, Stettinus & Hollister LLP
111 East Wacker Drive Suite 2800
Chicago, IL 60601
312-527-4000
mterrell@taftlaw.com
dsaeedi@taftlaw.com

                                                     s/ Richard L. Steagall
                                                     RICHARD L. STEAGALL


RICHARD L. STEAGALL
Steagall Law Firm
456 Fulton Street Suite 410
Peoria, IL 61602
309-678-0145
rlsteagall3@gmail.com
